EQUITY PLEDGE AGREEMENT
 
This EQUITY PLEDGE AGREEMENT, dated as of January 31, 2011 (this “Agreement”),
is executed by and among China Housing and Land Development, Inc., a corporation
incorporated and established under the laws of the state of Nevada (the
“Pledgor”), and Tianjin Cube Xindao Equity Investment Fund Partnership (LLP),
Tianjin Cube Xinde Equity Investment Fund Partnership (LLP), Tianjin Cube Xinren
Equity Investment Fund Partnership (LLP), and Tianjin Cube Xinyi Equity
Investment Fund Partnership (LLP), as pledgees with respect to the Shares (as
defined below) (with their successors in such capacity, collectively the
“Pledgees” and individually, a “Pledgee” )
 
WITNESSETH
 
WHEREAS, the Pledgees and the Pledgor’s wholly-owned, China-incorporated
subsidiary, Tsining Housing Development Co., Ltd. (the “Obligor”) are direct and
indirect parties to certain Loan Agreements dated on or about January 31, 2011
(collectively, the “Loan Agreement”) involving the Pledgees separately and
individually entrusting China Construction Bank Co., Ltd (Shanxi  Branch) to
provide a loan of approximately RMB200,000,000 (Two Hundred Million Renminbi
Yuan) in aggregate amount to the Obligor.  The relevant loan agreements are in
the form attached hereto as Exhibit A (collectively, the “Loan Agreement”); and
 
WHEREAS, the Pledgor shall pledge 100% of its equity interests in Wayfast
Holdings Limited, a corporation incorporated under the laws of the British
Virgin Islands (the “Subsidiary”), representing 100% of the outstanding equity
interests of the Subsidiary (the “Equity Interest”) and register the said pledge
to secure the Pledgees’ first lien right over the Equity Interest , in
accordance with the terms and conditions of the Loan Agreement, on behalf of the
Pledgees;
 
NOW, THEREFORE, for and in consideration of the foregoing, now or hereafter made
to or for the benefit of the Pledgees pursuant to the Loan Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Pledgor and the Pledgees hereby agree as follows:
 
1.
Pledge.  To the maximum extent permitted by applicable law, the Pledgor hereby,
and shall from time to time and on a continuous basis, pledges to the Pledgees
and grants to the Pledgees a first-lien security interest in the following
(collectively, the “Pledged Collateral”):

 
 
a)
All of the right, title and interest of the Pledgor in the Equity Interest on a
first lien basis now existing and hereinafter held in the name of the Pledgor
resulting from the exercise of any options or warrants (all of the said Equity
Interest being hereinafter collectively referred to as the “Pledged Equity”),
and all dividends, distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, or in
exchange for, any or all of the Pledged Equity;

 
 
b)
Any options, warrants and other rights and options in respect of or in exchange
for any or all of the Equity Interest, to the extent such options, warrants and
rights are permitted to be pledged to the Pledgees under the then effective law;

 
 
c)
All proceeds of the foregoing; and

 

--------------------------------------------------------------------------------


 
 
d)
The proceeds of any liquidation, winding up or dissolution of the Subsidiary
payable to the Pledgor.

 
2.
Security for Liabilities.  The Pledged Collateral secures on a first lien basis
the full and prompt payment, performance and observance when due (whether at
stated maturity, by acceleration or otherwise) of (i) the payment of all of the
principal of and interest and premium, if any, pursuant to the Loan Agreement,
(ii) all other obligations in respect of the Loan Agreement, and (iii) all
obligations of the Pledgor under this Agreement (all such obligations referred
to in Clauses (i), (ii) and (iii) now or hereafter existing being hereinafter
collectively referred to as the “Liabilities”).

 
3.
Perfection of Pledge; Registration and Acknowledgments.

 
 
a)
Following the execution of this Agreement, Pledgor shall as soon as practicable
procure the recording of the Pledged Equity under this Agreement in the register
of shareholders of the Subsidiary.

 
 
b)
Following the execution of this Agreement, the Pledgor shall as soon as
practicable file with the Secretary of State of the State of Nevada a financing
statement on form UCC-1 in respect of the pledge hereunder pursuant to the
Uniform Commercial Code as in effect in the State of Nevada in the United States
(the “UCC Financing Statement”).

 
4.
Representations and Warranties. The Pledgor represents and warrants as follows:

 
 
a)
The Pledgor is the sole legal and beneficial owner of the Equity Interests, free
and clear of any lien, charge, mortgage, pledge, security interest, claim,
limitation on voting rights, equity, trust or other encumbrance, preferential
arrangement, defect or restriction of any kind whatsoever (“Liens”), except for
the liens created by this Agreement or arising by operation of law;

 
 
b)
The registered capital of the Subsidiary has been duly paid up by the Pledgor to
the extent required pursuant to the provisions of the Subsidiary’s current
articles of association;

 
 
c)
All of the Pledged Equity has been duly authorized, fully paid and duly
verified;

 
 
d)
As of the date hereof, there are no existing liens, options, warrants, calls or
commitments of any character whatsoever relating to the Pledged Equity;

 
 
e)
The Pledgor has full power and authority to enter into this Agreement;

 
 
f)
Any invalidity or unenforceability relating to or against the Obligor for any
reason of any Prior to the date hereof there are no restrictions upon the voting
rights associated with, or upon the transfer of, any of the Pledged Collateral
except for the approval requirement in respect of the transfer of the Pledged
Collateral pursuant to any applicable law;

 
 
g)
Prior to the date hereof the Pledgor has the right to vote, pledge, assign and
grant a security interest in or otherwise transfer such Pledged Collateral free
of any Liens and the pledge of the Pledged Equity pursuant to this Agreement
creates a valid and perfected security interest in the Pledged Collateral,
securing the payment of all Liabilities;

 
 
h)
There is no action, suit, proceeding, governmental investigation or arbitration
before or by any governmental authority, pending, or to the knowledge of the
Pledgor, threatened against the Pledgor or any of its property which will
materially and adversely affect the ability of the Pledgor to perform its
obligations under this Agreement;

 
2

--------------------------------------------------------------------------------


 
 
i)
The execution, delivery and performance of this Agreement by the Pledgor (i)
does not violate any indenture, trust deed, mortgage, any other agreement or any
applicable laws or regulations to which the Pledgor is a party or is subject to
or by which any of its properties or assets may be bound; (ii) complies with all
corporate organizational documents of the Pledgor; and (iii) does not violate
any restriction on such transfer or encumbrance of the Pledged Collateral; and

 
 
j)
The Pledged Equity constitutes 100% of the issued and outstanding Equity
Interests of the Subsidiary.

 
5.
Dividends and Other Distributions.

 
 
a)
The Pledgor shall be entitled to receive and retain any and all dividends and
distributions paid in respect of the Pledged Collateral, notwithstanding such
dividends and distributions being subject to the pledge and assignment thereof
pursuant to Section 2, provided, however, that any and all

 
 
i)
dividends and distributions paid or payable other than in cash with respect to,
and instruments and other property received, receivable or otherwise distributed
with respect to, or in exchange for, any of the Pledged Collateral;

 
 
ii)
dividends and other distributions paid or payable in cash with respect to any of
the Pledged Collateral on account of a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus; and

 
 
iii)
cash paid, payable or otherwise distributed with respect to principal of, or in
redemption of, or in exchange for, any of the Pledged Collateral;

 
shall be Pledged Collateral, and shall be forthwith delivered to the Pledgees to
hold as Pledged Collateral and shall, if received by the Pledgor, be immediately
deliver to the Pledgees as Pledged Collateral in the same form as so received
(with any necessary endorsement); and
 
 
b)
The Pledgees shall execute and deliver (or cause to be executed and delivered)
to the Pledgor all such proxies and other instruments in a form reasonably
acceptable to the Pledgor and as required by the relevant laws and regulations
to enable the Pledgor to receive the dividends which it is authorized to receive
and retain pursuant to clause (a) above.

 
6.
Transfers and other Liens.  Other than as permitted by the terms of the Loan
Agreement, the Pledgor agrees that it will not (i) sell, transfer or otherwise
dispose of, or grant any option with respect to, any of the Pledged Collateral
without the prior written consent of the Pledgees, or (ii) create or permit to
exist any Lien upon or with respect to any of the Pledged Collateral (except for
the security interest under this Agreement or Liens arising by operation of
law).  Except as permitted by the Loan Agreement, the Pledgor further agrees
that it will procure, or take reasonable efforts to procure, that the Subsidiary
and any other direct or indirect subsidiary thereof shall carry on business only
in the ordinary course and will not dispose of or agree to dispose of a
substantial part of its assets or undertaking without the prior written approval
of the Pledgees.

 
3

--------------------------------------------------------------------------------


 
7.
Defense of Title.  The Pledgor will defend the title to the Pledged Collateral
and the Liens of the Pledgees in the Pledged Collateral against the claim of any
person or entity and will maintain and preserve such Liens.

 
8.
Remedies.  After the occurrence and during the continuation of a default under
any of the Loan Agreement, the Pledgees shall have such powers of sale and other
powers as may be conferred by any applicable law.

 
9.
Pledgees Appointed Attorney-in-Fact.  The Pledgor hereby appoints the Pledgees
and any of their delegates or sub-delegates to be its attorney-in-fact
irrevocably coupled with an interest, with the detailed power of delegation duly
executed, with full authority, in the name of the Pledgor or otherwise, after
the occurrence and during the continuation of a default under the Loan Agreement
to take any action and to execute any instrument which such Pledgees may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation, to receive, endorse and collect all instruments made payable
to the Pledgor representing any dividend or other distribution in respect of the
Pledged Collateral or any part thereof and to give full discharge for the same
and to arrange for the transfer of all or any part of the Pledged Collateral on
the books of the Subsidiary to the name of the Pledgee or such Pledgee’s
nominee.

 
10.
Pledgees May Perform.  If the Pledgor fails to perform any agreement contained
herein, the Pledgees may themselves perform, or cause performance of, such
agreement, and the expenses of the Pledgees incurred in connection therewith
shall be payable by the Pledgorand constitute Liabilities secured thereby.

 
11.
Expenses.  The Pledgor shall be liable for all expenses which the Pledgees may
incur in connection with the failure by the Pledgor to perform or observe any of
the provisions hereof.  This survives the termination and expiry of this
Agreement.

 
12.
Security Interest Absolute.  All rights of the Pledgees and security interests
hereunder, and all obligations of the Pledgor hereunder, shall be absolute and
unconditional irrespective of:

 
 
a)
any lack of validity or enforceability of any provision of the Loan Agreement or
any other agreement or instrument relating thereto;

 
 
b)
any change in the time, manner or place of payment of, or in any other term of,
or any increase in the amount of, all or any of the Liabilities, or any other
amendment or waiver of any term of, or any consent to any departure from any
requirement of, the Loan Agreement;

 
 
c)
any exchange, release or non-perfection of any Lien on any other collateral, or
any release or amendment or waiver of any term of any guaranty of, or consent to
departure from any requirement of any guaranty of, all or any of the
Liabilities.

 
13.
Waivers.  The Pledgor waives, to the fullest extent permitted by applicable
laws, presentment and demand for payment of any of the Liabilities or notice of
Event of Default with respect to any of the Liabilities and all other notices to
which the Pledgor might otherwise be entitled except as otherwise expressly
provided herein.

 
14.
Effectiveness and Term.

 
 
a)
This Agreement shall take effect upon execution.

 
4

--------------------------------------------------------------------------------


 
 
b)
This Agreement shall remain in full force and effect after satisfying the
effectiveness conditions as stated in Section 14(a) above until the final
payment in full, in cash, of the Liabilities.  Upon final payment in full, in
cash, of the obligations secured by the Lien, the Pledgees will release the Lien
created hereunder.

 
15.
Definitions.  The singular shall include the plural and vice versa and any
gender shall include any other gender as the context may require.

 
16.
Binding Effect; Successors and Assignees.  This Agreement shall be binding upon
the Pledgor and its successors and assignees, and shall inure to the benefit of
the Pledgees and its successors and assignees.  The Pledgor’s successors shall
include, without limitation, a receiver or trustee of or for the Pledgor.  The
Pledgees shall provide notice to the Pledgor prior to any assignment of this
Agreement by such Pledgee.

 
17.
Governing Law and Dispute Resolution.

 
 
a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 
 
b)
The Pledgor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any relevant appellate court, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each party hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in New York State court or, to
the extent permitted by law, in such Federal court.  Each party hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 
 
c)
The Pledgor irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in subsection (b) of this
Section.  Each party hereto irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of any such
suit, action or proceeding in any such court.

 
18.
WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTEE.

 
19.
Severability.  If any provision of this Agreement is held to be prohibited or
unenforceable in any jurisdiction the substantive laws of which are held to be
applicable hereto, such prohibition or unenforceability shall not affect the
validity or enforceability of the remaining provisions hereof and shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 
20.
Pledgees’ Duty of Care.

 
 
a)
The Pledgees shall be liable for any material acts, omissions, errors of
judgment or mistakes of fact or law of a material nature including, without
limitation, material acts, omissions, errors or mistakes of a material nature
with respect to the Pledged Collateral, except for those arising out of or in
connection with the Pledgor’s gross negligence or willful misconduct or breach
of any terms or any of its obligations herein.  Without limiting the generality
of the foregoing, the Pledgees shall not be under any obligation to take any
steps necessary to preserve rights in the Pledged Collateral against any other
parties but may do so at its option.

 
5

--------------------------------------------------------------------------------


 
 
b)
No provision of this Agreement shall require the Pledgees to do anything which
may: (i) be illegal or contrary to applicable law or regulation; (ii) cause it
to expend or risk its own funds or otherwise incur any financial liability in
the performance of any of its duties or in the exercise of any of its own rights
or powers, if it shall have grounds for believing that repayment of such fundsor
satisfactory indemnity against such risk or the liability is not assured to it.

 
 
c)
Notwithstanding anything to the contrary in this Agreement, the Pledgees shall
not in any event be liable for any failure or delay in the performance of its
obligations hereunder if it is prevented from so performing its obligations by
any existing or future law or regulation, any existing or future act of any
governmental authority, act of God, flood, war whether declared or undeclared,
terrorism, riot, rebellion, civil commotion, strike, lockout, other industrial
action, general failure of electricity or other supply, aircraft collision,
technical failure, accidental or mechanical or electrical breakdown, computer
failure or failure of any money transmission system or any reason which is
beyond the control of the Pledgees.

 
 
d)
The Pledgees shall engage and consult with any legal adviser and professional
adviser selected by it and rely upon any advice so obtained.  The Pledgees and
their respective directors, officers, employees and duly appointed agents shall
be protected and shall not be liable in respect of any action taken, or omitted
to be done or suffered to be taken, in accordance with such advice.

 
 
e)
The Pledgees’ sole duty with respect to the custody, safekeeping and physical
preservation of the Pledged Collateral shall be to deal with it in the same
manner as the Pledgee deals with similar property for its own account.

 
 
f)
Notwithstanding any other term or provision of this Agreement to the contrary,
the Pledgees shall not be liable for special, punitive, indirect or
consequential loss or damage of any kind whatsoever including but not limited to
loss of profits, whether or not foreseeable, and regardless of whether the claim
for such loss or damage is made in negligence, for breach of contract, breach of
trust, breach of fiduciary obligation or otherwise. The provisions of this
section shall survive the termination or expiration of this Agreement or the
resignation or removal of the Pledgees.

 
 
g)
The Pledgees may execute any of its powers and perform any of its duties
hereunder directly or through delegates or attorneys and may consult with
counsel, accountants and other skilled persons to be reasonably selected and
retained by it. The Pledgees shall not be liable for the acts of such delegates
or attorneys, or for anything done, suffered or omitted by it in accordance with
the advice or opinion of any such counsel, accountants or other skilled persons.

 
 
h)
Save as expressly provided in this Agreement, the Pledgees will have absolute
and unfettered discretion as to the exercise of its functions and will not be
responsible for any loss, liability, cost, claim, action, demand, damages,
expense or inconvenience (for purposes of this clause, collectively “losses”)
which may result from their exercise or non–exercise except to the extent that a
court of competent jurisdiction determines such losses arise directly from the
fraud, willful misconduct or gross negligence of the Pledgees.

 
6

--------------------------------------------------------------------------------


 
 
i)
The Pledgees shall be obligated to perform such duties and only such duties as
are set out in this Agreement and no implied duties or obligations shall be read
into this Agreement against the Pledgees.

 
 
j)
The Pledgees may rely upon and shall not be liable for acting or refraining from
acting upon any written notice, instruction or request furnished to it hereunder
and believed by it to be genuine and to have been signed or presented by the
proper party or parties. The Pledgees shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such document.

 
 
k)
In the event that the Pledgees shall be uncertain as to its duties or rights
hereunder or shall receive instructions, claims or demands, in its opinion,
conflict with any of the provisions of this Agreement, it shall be entitled to
refrain from taking any action until it is directed in writing by a final order
or judgment of a court of competent jurisdictions.

 
 
l)
The Pledgees may execute and exercise any of the rights or powers hereby vested
in it or perform any duty hereunder either itself or by or through its
attorneys, accountants, agents or other experts, and the Pledgees will not be
answerable or accountable for any act, default, neglect or unintentional
misconduct of any such attorneys or agents as the case may be resulting from any
such act, default, neglect or unintentional misconduct, absent gross negligence,
willful misconduct or bad faith (as each is determined by a final non-appealable
order of a court of competent jurisdiction) in the selection and continued
employment thereof.

 
 
m)
The Pledgees shall not be liable for any action taken or omitted by it except to
the extent that a court of competent jurisdiction determines that the Pledgees’
gross negligence or willful misconduct directly caused or contributed to any
such loss.

 
21.
Notices.

 
Any notice, demand, request or any other communication required or desired to be
served, given or delivered hereunder shall be in writing and shall be served,
given or delivered to the address and facsimile number of each party as
specified below:
 
For the Pledgor:
 
China Housing & Land Development, Inc.
 
Address:    6 Youyi Dong Lu, Han Yuan 4 Lou
Xi’an, Shaanxi Province
China 710054
Attention: Mr. Cangsang Huang
Tel:  +86-29-82582632
Facsimile:
Email:  chuang@chldinc.com


For the Pledgees:


Address:    c/o Cube Capital HK Limited
Attention: Ms. Christine Dai, Mr. Tony Chen, Mr. ZK Zhuang
Tel:  8613911050265
Facsimile: 852 2525 8003
Email: cdai@cubecap.com, tchen@cubecap.com, zzhuang@cubecap.com
 
7

--------------------------------------------------------------------------------


 
22.
Indemnity and Expenses.  The Pledgor hereby unconditionally and irrevocably
covenants and undertakes to indemnify and hold harmless the Pledgees, their
directors, officers, employees and agents (each an “Indemnified Party”) in full
at all times against all losses, liabilities, actions, proceedings, claims,
demands, penalties, damages, costs, expenses disbursements, and other
liabilities whatsoever (the “Losses”), including without limitation incidental
and out-of-pocket expenses and the costs and expenses of legal advisors and
other experts, which may be incurred, suffered or brought against such
Indemnified Party as a result or in connection with (a) their appointment or
involvement hereunder or the exercise of any of their powers or duties hereunder
or the taking of any acts in accordance with the terms of this Agreement or its
usual practice; (b) this Agreement, the Loan Agreement and other transaction
documents, or (c) any instruction or other direction upon which the Pledgees may
rely under this Agreement, as well as the costs and expenses incurred by an
Indemnified Party of defending itself against or investigating any claim or
liability with respect of the foregoing, provided that this indemnity shall not
apply in respect of an Indemnified Party to the extent but only to the extent
that any such Losses incurred or suffered by or brought against such Indemnified
Party arises directly from the fraud, wilful misconduct or gross negligence of
such Indemnified Party as determined by a court of competent jurisdiction.  The
Pledgees shall notify the Pledgor promptly of any claim for which it may seek
indemnity. Failure by the Pledgees to so notify the Pledgor shall not relieve
the Pledgor of its obligations under this Section, to the extent the Pledgor has
been prejudiced thereby. The Pledgor shall defend the claim, and the Pledgees
shall cooperate in the defense. The Pledgor need not pay for any settlement made
without its consent, which consent shall not be unreasonably withheld. The
Pledgor need not reimburse any expense or indemnify against any loss incurred by
the Pledgees through any Pledgee’s own willful default or gross negligence.

 
The obligations of the Pledgor under this Section shall survive the satisfaction
and discharge of the Loan Agreement, the resignation or removal of the Pledgees
and payment in full of the Liabilities through the expiration of the applicable
statute of limitation.
 
23.
No Implicit Duties.  The Pledgees shall be obligated to perform such duties and
only such duties as are set out in this Agreement and no implied duties or
obligations shall be read into this Agreement or the against the Pledgees.

 
24.
Not Liable for Actions.  The Pledgees shall not be liable for any action taken
or omitted by it except to the extent that a court of competent jurisdiction
determines that any Pledgee’s gross negligence or willful misconduct was the
primary cause of any loss to the Pledgor. Notwithstanding any other term or
provision of this Agreement to the contrary, no Pledgee shall be liable under
any circumstances for special, punitive, indirect or consequential loss or
damage of any kind whatsoever including but not limited to loss of profits,
regardless of whether the claim for such loss or damage is made in negligence,
for breach of contract, breach of trust, breach of fiduciary obligation or
otherwise. The provisions of this Section shall survive the termination or
expiration of this Agreement or the resignation or removal of the Pledgees.

 
25.
Delegation and Expert Advice. The Pledgees may execute any of their  powers and
perform any of their duties hereunder directly or through delegates or attorneys
and may consult with counsel, accountants and other skilled persons to be
selected and retained by it. The Pledgees shall not be liable for the acts of
such delegates or attorneys, or for anything done, suffered or omitted by it in
accordance with the advice or opinion of any such counsel, accountants or other
skilled persons.  The Pledgees may engage and consult with any legal adviser and
professional adviser selected by it and rely upon any advice so obtained and
each of such Pledgee and its directors, officers, employees and duly appointed
agents shall be protected and shall not be liable in respect of any action
taken, or omitted to be done or suffered to be taken, in accordance with such
advice.

 
8

--------------------------------------------------------------------------------


 
26.
Successor. Any corporation into which the Pledgees may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Pledgees shall be a party, or any
corporation succeeding to all or substantially all the corporate trust business
of the Pledgees, shall be the successor to the Pledgees hereunder without the
execution or filing of any papers or any further act on the part of any of the
parties hereto.

 
27.
Amendments, Waivers and Consents.  None of the terms or provisions of this
Agreement may be waived, altered, modified or amended, except by or pursuant to
an instrument in writing which is duly executed by the Pledgor and the
Pledgees.  Any such waiver shall be valid only to the extent set forth
therein.  A waiver by the Pledgees of any right or remedy under this Agreement
on any one occasion shall not be construed as a waiver of any right or remedy
which the Pledgees would otherwise have on any future occasion.  No failure to
exercise or delay in exercising any right, power or privilege under this
Agreement on the part of the Pledgees shall operate as a waiver thereof; and no
single or partial exercise of any right, power or privilege under this Agreement
shall preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

 
28.
Section Headings.  The section headings herein are for convenience of reference
only, and shall not affect in any way the interpretation of any of the
provisions hereof.

 
29.
Execution in Counterparts; Language.  This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
shall together constitute one and the same agreement.  The parties hereto intend
the English and any Chinese translated versions to be equally valid.

 
30.
Joint and Several Liability.  For the avoidance of doubt, the liabilities of the
Pledgees in respect of any terms herein are joint and several.

 
[Remainder of page intentionally left blank]
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Pledgor and the Pledgees have executed this Agreement as
of the date set forth above.
 
For and on Behalf of
China Housing & Land Development, Inc.
 
 
By: /s/ Pingji Lu                                      
Name: Pingji Lu
Title: Authorized Person
Tsining Housing Development Co., Ltd.
 
 
 
By: /s/ Pingji Lu                                           
Name: Pingji Lu
Title: Authorized Person
   
Agreed to and Accepted by:
     
For and on Behalf of
Tianjin Cube Xindao Equity Investment Fund Partnership (LLP)
 
 
By: /s/ Ruifeng Dai                                 
Name: Ruifeng Dai
Title: Authorized Person
For and on Behalf of
Tianjin Cube Xinde Equity Investment Fund Partnership (LLP)
 
 
By: /s/ Ruifeng Dai                                      
Name: Ruifeng Dai
Title: Authorized Person
   
For and on Behalf of
Tianjin Cube Xinren Equity Investment Fund Partnership (LLP)
 
 
By: /s/ Ruifeng Dai                                 
Name: Ruifeng Dai
Title: Authorized Person
For and on Behalf of
Tianjin Cube Xinyi Equity Investment Fund Partnership (LLP)
 
 
By: /s/ Ruifeng Dai                                      
Name: Ruifeng Dai
Title: Authorized Person



10

--------------------------------------------------------------------------------


 